IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TERESITA DE JESUS ABREU,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-3882

RIVERLAND ELEMENTARY
SCHOOL and BROWARD
SCHOOL BOARD,

      Respondents.

___________________________/


Opinion filed November 9, 2017.

Petition for Writ of – Original Jurisdiction.

Michael Goldstein of Jose M. Francisco, P.A., Miami, for Petitioner.

Raymond L. Grant of Kelley Kronenberg, Fort Lauderdale, for Respondents.




PER CURIAM.

      The Petition for Writ of Prohibition is DISMISSED.

LEWIS, BILBREY, and M.K. THOMAS, JJ., CONCUR.